Butler, J.
This suit is against the defendant as legal representative of George W. J. De Eenne, a legatee under the will of Willamina E. Smith, deceased, who died in Philadelphia, July, 1864. On the facts found by the jury the defendant is entitled to judgment. The statute of 1864, as well as that of 1862, relating to legacy and succession taxes, subjected the property of decedents to lien as therein provided, and specified very particularly the method of enforcing payment. It did not, however, create a personal liability on the part of the legatee. If the act of 1866 is invoked by plaintiff, it is sufficient to say that this act makes the liability of the person having the property in charge, upon a neglect or refusal to pay “after demandThe verdict does not show such demand. Whether the statute is applicable, to the legacy and succession taxes need not therefore be considered.